Citation Nr: 1339973	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  12-21 096	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to December 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO).  In the Veteran's August 2012 VA Form 9, substantive appeal, he requested a videoconference hearing before the Board.  In July 2013, his representative withdrew such request.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159.  

It has been determined that the circumstances of the Veteran's service are not inconsistent with being in fear of hostile military action.  His claim of service connection for PTSD was denied based on an April 2012 VA examination finding that he did not meet the diagnostic criteria for PTSD.  Among the symptoms not endorsed were "recurrent distressing dreams of the event," "feeling of detachment or estrangement from others," "restricted range of affect," "markedly diminished interest or participation in significant activities," "persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness," and "hypervigilance."  

Notably, the April 2012 examiner cited to records in VA's CAPRI (electronic records system to which the Board does not have access) that are not associated with the record before the Board, to include a report of a March 2012 VA psychological evaluation when symptoms reported included that the Veteran "has been having nightmares for the last 40 years" in which "he sees himself in the war," he "started avoiding people since he came back from being in the war," he "does not maintain a close relationship with his wife and also his children," he "rarely speaks to his children and his brother," he "avoids watching any news related to the war," and he "became very anxious and hypervigilant."  These symptoms noted appear to reflect some of the criteria for a PTSD diagnosis that the April 2012 examiner found were not shown.  The VA examiner acknowledged the findings on the March 2012 psychological evaluation with no explanation; he did not reconcile those reported symptoms with his own findings the following month that such symptoms were not shown.  Accordingly, there is conflicting medical evidence, and the conflict must be resolved.  

VA treatment records are constructively of record, and any pertinent and outstanding must be secured.  

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA evaluations and treatment the Veteran has received for psychiatric disability (records of which are not already associated with the record on appeal) to specifically include the records noted to be in the CAPRI system but not associated with the record on appeal.  

2. Thereafter, the RO should arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disability.  The examiner must review the entire record in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a) Please identify (by diagnosis) each psychiatric disability found.  Specifically, does the Veteran have a diagnosis of PTSD in accordance with DSM-IV related to his service (to include as due to a fear of hostile action)?

b) If PTSD is not diagnosed, please identify the criteria necessary for such a diagnosis that are not met.  

(c) If a psychiatric disability other than PTSD is diagnosed, please opine whether such disability is at least as likely as not (50 percent or better probability) related to the Veteran's service, to include as due to events therein.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  

3. The RO should then review the record and re-adjudicate the Veteran's claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for appellate review.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

